DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US D831234 S (Clayton).
Regarding claim 11, Clayton discloses a fence panel (see Fig. 1, a wall panel can be used as a fence panel and is therefore considered a fence panel) comprising:
a first side edge and a second side edge opposite the first side edge (see annotated Figure 10 below); 
a plurality of mesas traversing from the first side edge to the second side edge (see annotated Figure 10 below); 
wherein the first side edge defines a first end channel (see annotated Figure 10 below); 
wherein the second side edge defines a second end channel (see annotated Figure 10 below); 4Application No.: 16/520,355 
wherein the plurality of mesas includes a center mesa and at least six adjacent mesas with a depth offset from the center mesa (see annotated Figure 10 below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060278862 A1 (Ohanesian) in view of US D831234 S (Clayton).
Regarding claim 1, Ohanesian discloses a fence panel system (see Fig. 8) comprising:
a plurality of fence panels (10) positioned in a line, each of the fence panels coupled together in series by a plurality of rail members (120) that extend horizontally between a plurality of fence posts (see Fig. 8); 
and each of the fence panels having a first side edge and a second side edge opposite the first side edge (see annotated Figure 8 below), each of the side edges configured to receive a side edge of a second fence panel to form a vertical connection (see Figs. 10-11); 
but does not expressly disclose as claimed each of the fence panels having a plurality of mesas traversing from the first side edge to the second side edge; 
wherein the plurality of mesas includes a center mesa and at least six adjacent mesas having depth offsets from the center mesa.
Further, Ohanesian does disclose an attachment means of sorts in Fig. 11, shown as protrusions on each panel (10), but does not expressly discloses that the protrusions are fastening screws.

wherein the plurality of mesas includes a center mesa and at least six adjacent mesas having depth offsets from the center mesa (see annotated Figure 10 below), in order to provide a fence panel that comprises varying width corrugations, which resembles shiplap, board and batten, and other aesthetically pleasing designs.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the panel of Ohanesian, with Clayton, such that it comprises a fence panel that comprises varying width corrugations, which resembles shiplap, board and batten, and other aesthetically pleasing designs.

    PNG
    media_image1.png
    508
    572
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 8.

    PNG
    media_image2.png
    511
    1257
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 10.
	Regarding claim 4, the combination of Ohanesian and Clayton teaches wherein the first side edge and the second side edge each includes a v-shaped channel (see annotated Figure 10 below of Clayton) configured to form the vertical connection of the plurality of fence panels positioned in a line (the V-shaped channels are capable of being the vertical connections of the plurality of fence panels).

    PNG
    media_image3.png
    424
    801
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 10.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060278862 A1 (Ohanesian), in view of US D831234 S (Clayton), as applied to claim 1, and further in view of US 20130318897 A1 (Conterno).
Regarding claim 2, the combination of Ohanesian and Clayton teaches the plurality of fence panels (10 of Ohanesian), and the plurality of rail members (120 of Ohanesian), but does 
However, Conterno teaches fasteners (38) for attaching overlapping panels (31 and 32) to a support structure (P) in order to secure the panels together and to the supporting structure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ohanesian and Clayton, further with Conterno, such that it comprises screw fasteners used to attach the overlapping panels to the supporting structure in the form of rail members, in order to secure the panels together and to the supporting structure.
Regarding claim 5, the combination of Ohanesian and Clayton teaches the first side edge and the second side edge (see annotated Figure 8 above of Clayton), but does not expressly teach as claimed wherein each side edge includes a circular-shaped channel configured to form the vertical connection.
However, Conterno teaches the overlapping end channels of the panels (see Fig. 1) can have a circular-shape or a V-shape (see Fig. 1-Fig. 2) in order to provide a shape of the panel that minimizes sharp corners and edges, as well as to provide an aesthetically pleasing fence shape. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ohanesian and Clayton, further with Conterno, such that it comprises circular-shaped end channel to form the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060278862 A1 (Ohanesian), in view of US D831234 S (Clayton) and US 20130318897 A1 (Conterno), as applied to claim 2, and further in view of NPL Ohio Service Supply.
Regarding claim 3, the combination of Ohanesian, Clayton, and Conterno teaches a plurality of fasteners (38 of Conterno), but does not expressly teach as claimed wherein the plurality of fasteners are flex screws.
However, Ohio Service Supply teaches flex screws in order to provide a screw fastener that is immune to hydrogen-assisted stress corrosion cracking (see NPL Ohio Service Supply).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ohanesian, Clayton, and Conterno, further with Ohio Service Supply such that it comprises flex screws in order to provide a screw fastener that is immune to hydrogen-assisted stress corrosion cracking (see NPL Ohio Service Supply).
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060278862 A1 (Ohanesian), in view of US D831234 S (Clayton), as applied to claim 1, and further in view of US 9863146 B2 (Bogh).
Regarding claim 7, the combination of Ohanesian and Clayton teaches the center mesa (see annotated Figure 10 above of Clayton), but does not expressly teach as claimed wherein the center mesa that has a length that is 5/16 of an inch.

Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the width of the panel) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ohanesian and Clayton, with Bogh such that it comprises a panel of Clayton, having a width that corresponds to a center mesa having a width of 5/16 of an inch, in order to provide a fence panel that has narrow vertical mesas, resembling a narrow board and batten, or a narrow shiplap pattern.
Regarding claim 9, the combination of Ohanesian and Clayton teaches at least six adjacent mesas (see annotated Figure 10 above of Clayton) having depth offsets from the center mesa (see annotated Figure 2 of Clayton below), but does not expressly disclose as claimed wherein the at least six adjacent mesas have depth offsets of 1/4 inches.
However, Bogh teaches a panel having a depth in a range from ½ inch to 12 inches (see Column 9 lines 5-9), and further teaches that the panel can have any thickness (see Column 8 lines 52-53), in order to provide a panel having a depth dimension and thickness dimension for a plurality of specific needs.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ohanesian and Clayton, with Bogh, such that it comprises a panel (of clayton) having a depth and thickness dimensions that creates an offset value for the adjacent mesas of ¼ inches, in order to provide a panel that has shallow depth offsets from the center mesa to the adjacent mesas, further allowing the panels to have structural integrity while taking up minimal space in the depth direction.

    PNG
    media_image4.png
    374
    923
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2.
Regarding claim 10, the combination of Ohanesian and Clayton teaches wherein the first side edge and the second side edge each includes an end channel (see annotated Figure 10 above of Clayton) configured to form the vertical connection of the plurality of fence panels positioned in a line (the end channels are capable of providing vertical connections for a plurality of fence panels), and further teaches a depth offset of the end channels (see 
However, the combination of Ohanesian and Clayton does teach that the end channels are shallower in depth than the depth of the entire panel (see annotated Figure 10 above of Clayton).
Further, Bogh teaches a panel having a depth dimension in a range from ½ inch to 12 inches (see Column 9 lines 5-9), and further teaches that the panel can have any thickness (see Column 8 lines 52-53), in order to provide a panel having a depth dimension and thickness dimension for a plurality of specific needs. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ohanesian and Clayton, with Bogh, such that it comprises a panel (of Clayton), having a panel depth in a range of ½ inch to 12 inches (see Column 9 lines 5-9 of Bogh), and a panel having any reasonable thickness (see Column 8 lines 52-53 of Bogh), in order to provide a panel having a depth and thickness dimension for a plurality of needs.
The combination of Ohanesian, Clayton, and Bogh, fails to expressly teach as claimed wherein the end channel has a depth offset of 5/16 inches, however the combination does teach that the depth of the panel can be ½ inch, and further that the depth offset of the end channel is less than the depth of ½ inch.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. depth offset of end channels) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


    PNG
    media_image5.png
    276
    616
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 2.
Response to Amendment
	The amendment filed 22 December 2021 has been entered. Claims 1, 7, 9, and 11 have been amended. Claims 6 and 8 have been canceled. Applicant’s amendments overcome the previously set forth objections in the Non-Final Office Action dated 22 June 2021. Claims 1-5, 7, and 9-11 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the basis of the new ground of rejection relies a new primary reference.
Specifically, Applicant’s arguments and remarks dated 22 December 2021, page 10, with regard to the rejection of claim 7, are moot as the newly set forth rejection of claim 7 utilizes 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/Examiner, Art Unit 3678                

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678